Order entered July 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00748-CV

                         PARALLEL NETWORKS, LLC, Appellant

                                                 V.

                              JENNER & BLOCK, LLP, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-01146-E

                                            ORDER
       We GRANT appellant’s June 16, 2013 unopposed motion for an extension of time to file

a brief. Appellant shall file its brief on or before September 3, 2013.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE